Title: Thomas Lloyd to ———, 30 [31?] January 1756
From: Lloyd, Thomas
To: ——


Dear Sir
Fort Allen at Gnadenhutten Jan. 30[31?]. 1756
I now sit down to give you an Account of Part of the Operations of our Campaign. It will hardly be more difficult for you to understand it than for me in our present Situation to transmit it to you. We marched on Wednesday Jan. 15 from Bethlehem for Gnadenhutten beyond the Mountains in Order to erect a Fort there with Seven Waggons and a Cart escorted by Capt. Foulke with 47 Men were joined on the Road by Capt. Wayne with 53 and a Detachment of 22 from McLaughlins Company and arrivd that Night at Hayes’s where Ensign Sterling attended our Coming with 23 Men. Jan. 16th this Days March was attended with more Danger and Difficulty than the former on Account of the Narrow Pass thro’ the Mountains made by the Lehi where the Rocks over hang the Roads on each Side and render it practicable for a very small Number to destroy a Thousand, we reconnoitred took Possession of the Passes and arrivd all safe at Uplingers which is situate just beyond the Gap at Sunset. 17th this Morning were reinforcd by a Party of Capt. Wetherholds about 20 in Number we are now in the Country of an Enemy against whom all possible Caution is absolutely necessary and scarce sufficient to prevent Surprizes. This day before we marchd the Several Companies were drawn up on a Parade and attended with orderd Firelocks in the most solemn Manner to an excellent Prayer and animating Exhortation delivered by the Revd. Mr. Beatty and immediately after began their March which was conducted by Mr. William Franklin with great Order and Regularity in the following Manner first the Scouts rangd the Woods and Mountains in the Front in a Semi Circular Line Lieut. Davis of McLaughlins led the advancd Guard of 22 Men the Van follow’d at about 200 Paces distance commanded by Wetherhold. Capt. Wayne led the Centre where marchd the General the Chaplain and all the Waggons Baggage &c. which Capt. Foulke with 47 Men followed and the Rear Guard was brought up by Ensign Sterling. We had besides Scouts out on each Flank and Spies on every Hill. In this Manner our Line of March extended a full Mile and made a pretty Appearance from the Hills. This day an excessive hard Rain obligd us to return to Uplingers where in the Night we were alarmd by 2 Centinels firing at 2 Indians who escapd and appeard no more. Sunday 18th Part of our Rout this day was thro’ the worst Country I ever saw. Hills like Alps on each Side and a long narrow Defile where the Road scarcely admitted a single Waggon at the Bottom of it a rapid Creek with steep Banks and Bridge made of a single Log situated so that the Indians might with Safety to themselves from the Caverns in the Rocks have cut us all off notwithstanding all Human Precaution. Yet we arrivd safe at Gnadenhutten about 12 o Clock and immediately employd our Men in form[ing] a Camp and raising a Breast Works to defend it. Here all round appears Nothing but One continued Scene of Horror and Destruction. Where lately flourished a happy and peaceful Village is now all silent and desolate the Houses burnt the Inhabitants butchered in the most Shocking Manner their mangled Bodies for want of Funerals exposd to Birds and Beasts of Prey and all Kinds of Mischief perpetrated that wanton Cruelty can invent. We have ommitted Nothing since our Arrival that can contribute to the Happiness and Security of the County in General. Mr. Franklin will at least deserve a Statue for his Prudence Justice Humanity and above all for his Patience. It is impossible to convey you an Idea of the Temper of these People who are daily endeavouring to impede all Measures for their own Safety and studious of Nothing but to improve the general Calamity to their own private Interest. A Party who left Bethlehem the same Day we did have been defeated not far from us and all but two perishd. We have just recievd Information of a Fire seen two Nights ago near the Place where they were slain and where we shall march tomorrow to erect another Fort. Shoud we come accross them we hope notwithstanding their superior Numbers to convince them that Pennsylvanians when justly incensd can defend their Frontiers without the Assistance of either New England Men or Regulars and pour with redoubled Fury that Vengeance on their Heads which they have so justly merited by their Infedelity and their Crimes. I for my Part am determind to scalp all I lay my Hands on with unrelenting Rage and there are few in our Troops will shew them more Mercy. I am Sir with the utmost Respect Your most obligd humble Servant
Thomas Lloyd
 Endorsed: Thos. Lloyd’s LetterCopy Dr. Lloyd’s Letter
